EXHIBIT 10(o)

 

AGREEMENT AMONG

 

ESB FINANCIAL CORPORATION

 

AND ESB BANK, F.S.B.

 

AND BONITA L. WADDING

 

AGREEMENT, dated this 1st day of January 2004, among ESB Financial Corporation
(the “Corporation”), and ESB Bank, F.S.B., a Federally chartered savings bank
and a wholly owned subsidiary of the Corporation and Bonita L. Wadding (the
“Executive”). Hereinafter, any reference to the “Employers” shall mean both the
Corporation and ESB Bank and any reference to an “Employer” shall mean either
the Corporation or ESB Bank, as the context requires.

 

WITNESSETH:

 

WHEREAS, the Executive is presently an officer of the Employers; and

 

WHEREAS, the Employers desire to be ensured of the Executive’s continued active
participation in the business of the Employers; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive in the event that her employment with the
Employers is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:

 

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

 

(a) Annual Compensation. The Executive’s “Annual Compensation” for purposes of
this Agreement shall be deemed to mean the highest level of base salary and cash
bonus paid to the Executive by the Employers or any subsidiary thereof during
any of the three calendar years ending prior to the calendar year in which the
Date of Termination occurs.

 

(b) Cause. Termination for “Cause” shall include termination because of personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order or material breach of any provision of
this Agreement.

 

(c) Change in Control of the Employer. “Change in Control of the Employer” shall
mean a change in control of a nature that would be required to be reported in
response to Item



--------------------------------------------------------------------------------

6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended (“Exchange Act”), or any successor thereto, whether or
not any security of the Employer is registered under the Exchange Act; provided
that, without limitation, such a change in control shall be deemed to have
occurred if (i) any “person” (as such term is used in Section 13(d) and 14(d) of
the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Employer
representing 25% or more of the combined voting power of the Employer’s then
outstanding securities; or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Employer cease for any reason to constitute at least a majority
thereof unless the election, or the nomination for election by stockholders, of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period.

 

(d) Code. Code shall mean the Internal Revenue Code of 1986, as amended.

 

(e) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause or for Disability, the date specified in the
Notice of Termination, and (ii) if the Executive’s employment is terminated for
any other reason, the date on which a Notice of Termination is given or as
specified in such Notice.

 

(f) Disability. Termination by the Employer of the Executive’s employment based
on “Disability” shall mean termination because of any physical or mental
impairment which qualifies the Executive for disability benefits under the
applicable long-term disability plan maintained by the Employers or any
subsidiary or, if no such plan applies, which would qualify the Executive for
disability benefits under the Federal Social Security System.

 

(g) Good Reason. Termination by the Executive of the Executive’s employment for
“Good Reason” shall mean termination by the Executive based on:

 

(i) Without the Executive’s express written consent, the assignment by the
Employer to the Executive of any duties which are materially inconsistent with
the Executive’s positions, duties, responsibilities and status with the Employer
immediately prior to a Change in Control of the Employer, or a material change
in the Executive’s reporting responsibilities, titles or offices as an employee
and as in effect immediately prior to such a Change in Control, or any removal
of the Executive from or any failure to re-elect the Executive to any of such
responsibilities, titles or offices, except in connection with the termination
of the Executive’s employment for Cause, Disability or Retirement or as a result
of the Executive’s death or by the Executive other than for Good Reason;

 

(ii) Without the Executive’s express written consent, a reduction by the
Employers in the Executive’s base salary as in effect on the date of the Change
in Control of the Employer or as the same may be increased from time to time
thereafter or a material reduction in the package of fringe benefits provided to
the Executive;



--------------------------------------------------------------------------------

(iii) Any purported termination of the Executive’s employment for Cause,
Disability or Retirement which is not effected pursuant to a Notice of
Termination satisfying the requirements of paragraph (i) below; or

 

(iv) The failure by the Employer to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 6 hereof.

 

(h) IRS. IRS shall mean the Internal Revenue Service.

 

(i) Notice of Termination. Any purported termination by the Employer for Cause,
Disability or Retirement or by the Executive for Good Reason shall be
communicated by written “Notice of Termination” to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated, (iii) specifies a Date of Termination, which shall be
not less than thirty (30) nor more than ninety (90) days after such Notice of
Termination is given, except in the case of the Employer’s termination of the
Executive’s employment for Cause, and (iv) is given in the manner specified in
Section 7 hereof.

 

(j) Retirement. Termination by the Employer of the Executive’s employment based
on “Retirement” shall mean voluntary termination by the Executive in accordance
with the Employers’ retirement policies, including early retirement, generally
applicable to their salaried employees.

 

2. Benefits Upon Termination. If the Executive’s employment by the Employers
shall be terminated within eighteen months (18) subsequent to a Change in
Control of the Employer by (i) the Employer other than for Cause, Disability or
Retirement or as a result of the Executive’s death, or (ii) the Executive for
Good Reason, then the Employer shall, subject to the provisions of Section 3
hereof, if applicable:

 

(a) pay to the Executive, in 18 equal monthly installments beginning with the
first business day of the month following the Date of Termination, a cash amount
equal to 1.5 times the Executive’s Annual Compensation; and

 

(b) maintain and provide for a period ending at the earlier of (i) eighteen (18)
months after the Date of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (b)), at no cost to the Executive, the
Executive’s continued participation in all group insurance, life insurance,
health and accident, disability and other employee benefit plans, programs and
arrangements in which the Executive was entitled to participate immediately
prior to the Date of Termination (other than retirement plans or stock
compensation plans of the Employers), provided that in the event that the
Executive’s participation in any plan, program or arrangement as provided in
this subparagraph (b) is barred, or during such period any such plan, program or
arrangement is discontinued or the



--------------------------------------------------------------------------------

benefits thereunder are materially reduced, the Employers shall arrange to
provide the Executive with benefits substantially similar to those which the
Executive was entitled to receive under such plans, programs and arrangements
immediately prior to the Date of Termination.

 

(c) The payment to the Executive hereunder shall be paid by the Corporation and
the Bank in the same proportion as the time and services actually expended by
the Executive on behalf of each respective Employer, and no payments shall be
duplicated.

 

3. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 2 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employers would constitute a “parachute payment” under Section 280G of the Code,
the payments and benefits pursuant to Section 2 hereof shall be reduced, in the
manner determined by the Executive, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits under Section 2
being non-deductible to either of the Employers pursuant to Section 280G of the
Code and subject to the excise tax imposed under Section 4999 of the Code. The
parties hereto agree that the payments and benefits payable to the Executive
upon termination shall be limited to three times the Executive’s average annual
compensation in accordance with Section 310 of the Office of Thrift Supervision
(“OTS”) Thrift Activities Handbook. The determination of any reduction in the
payments and benefits to be made pursuant to Section 2 shall be based upon the
opinion of independent tax counsel selected by the Employers’ independent public
accountants and paid for by the Employers. Such counsel shall be reasonably
acceptable to the Employers and the Executive; shall promptly prepare the
foregoing opinion, but in no event later than thirty (30) days from the Date of
Termination; and may use such actuaries as such counsel deems necessary or
advisable for the purpose. In the event that the Employers and/or the Executive
do not agree with the opinion of such counsel, (i) the Employers shall pay to
the Executive the maximum amount of payments and benefits pursuant to Section 2,
as selected by the Executive, which such opinion indicates that there is a high
probability that does not result in any of such payments and benefits being
non-deductible to the Employers and subject to the imposition of the excise tax
imposed under Section 4999 of the Code and (ii) the Employers may request a
ruling from the IRS as to whether the disputed payments and benefits pursuant to
Section 2 hereof have such consequences. Any such request for a ruling from the
IRS shall be promptly prepared and filed by the Employers, but in no event later
than thirty (30) days from the date of the opinion of counsel referred to above,
and shall be subject to the Executive’s approval prior to filing, which shall
not be unreasonably withheld. The Employers and the Executive agree to be bound
by any ruling received from the IRS and to make appropriate payments to each
other to reflect any such rulings, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code. Nothing contained
herein shall result in a reduction of any payments or benefits to which the
Executive may be entitled upon termination of employment other than pursuant to
Section 2 hereof, or a reduction in the payments and benefits specified in
Section 2 below zero.



--------------------------------------------------------------------------------

4. Mitigation; Exclusivity of Benefits.

 

(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise.

 

(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employers pursuant to employee benefit plans of the
Employers or otherwise.

 

5. Withholding. All payments required to be made by the Employers hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employers may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

6. Assignability. The Employers may assign this Agreement and their rights
hereunder in whole, but not in part, to any corporation, bank or other entity
with or into which either of the Employers may hereafter merge or consolidate or
to which either of the Employers may transfer all or substantially all of their
respective assets, if in any such case said corporation, bank or other entity
shall by operation of law or expressly in writing assume all obligations of the
Employers hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights hereunder. The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.

 

7. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Employers:

   ESB Financial Corporation and ESB Bank, F.S.B.      600 Lawrence Avenue     
Ellwood City, Pennsylvania 16117

To the Executive:

   Ms. Bonita L.Wadding      3455 Grandview Road      Ellwood City, Pennsylvania
16117

 

8. Amendment; Waiver. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer or officers as may be specifically
designated by the Boards of Directors of the Employers to sign on their behalf.
No waiver by any party hereto at any time of any breach by any other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.



--------------------------------------------------------------------------------

9. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise the substantive laws of the Commonwealth of
Pennsylvania.

 

10. Nature of Employment and Obligations.

 

(a) Nothing contained herein shall be deemed to create other than a terminable
at will employment relationship between the Employers and the Executive, and the
Employers may terminate the Executive’s employment at any time, subject to
providing any payments specified herein in accordance with the terms hereof.

 

(b) Nothing contained herein shall create or require the Employers to create a
trust of any kind to fund any benefits which may be payable hereunder, and to
the extent that the Executive acquires a right to receive benefits from the
Employers hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employers.

 

11. Term of Agreement. This Agreement shall terminate three (3) years after the
date first above written; provided that on or prior to the first anniversary of
the date first above written and each anniversary thereafter, the Boards of
Directors of the Employers shall consider (with appropriate corporate
documentation thereof, and after taking into account all relevant factors,
including the Executive’s performance as an employee) renewal of the term of
this Agreement for an additional one (1) year, and the term of this Agreement
shall be so extended unless the Boards of Directors of the Employers do not
approve such renewal and provide written notice to the Executive, or the
Executive gives written notice to the Employers, thirty (30) days prior to the
date of any such anniversary, of such party’s or parties’ election not to extend
the term beyond its then scheduled expiration date; and provided further that,
notwithstanding the foregoing to the contrary, this Agreement shall be
automatically extended for an additional one (1) year upon a Change in Control
of the Employer.

 

12. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

15. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R. Part 359.



--------------------------------------------------------------------------------

16. Regulatory Action. The following provisions shall be applicable to the
parties to the extent that they are required to be included in agreements
between a savings association and its employees pursuant to Section 563.39(b) of
the Regulations Applicable to All Savings Associations, 12 C.F.R. §563.39(b), or
any successor thereto, and shall be controlling in the event of a conflict with
any other provision of this Agreement.

 

(a) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Employers’ affairs pursuant to notice served
under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit Insurance Act
(“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Employers’ obligations
under this Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the
Employers may, in their discretion: (i) pay the Executive all or part of the
compensation withheld while their obligations under this Agreement were
suspended, and (ii) reinstate (in whole or in part) any of their obligations
which were suspended.

 

(b) If the Executive is removed from office and/or permanently prohibited from
participating in the conduct of the Employers’ affairs by an order issued under
Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C. §§1818(e)(4) and
(g)(1)), all obligations of the Employers under this Agreement shall terminate
as of the effective date of the order, but vested rights of the Executive and
the Employers as of the date of termination shall not be affected.

 

(c) If ESB Bank is in default, as defined in Section 3(x)(1) of the FDIA (12
U.S.C. §1813(x)(1), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the Executive and the Employers as of
the date of termination shall not be affected.

 

(d) All obligations under this Agreement shall be terminated pursuant to 12
C.F.R. §563.39(b)(5) (except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Employers is
necessary): (i) by the Director of the OTS, or his/her designee, at the time the
Federal Deposit Insurance Corporation (“FDIC”) or Resolution Trust Corporation
enters into an agreement to provide assistance to or on behalf of ESB Bank under
the authority contained in Section 13(c) of the FDIA (12 U.S.C. §1823(c)); or
(ii) by the Director of the OTS, or his/her designee, at the time the Director
or his/her designee approves a supervisory merger to resolve problems related to
operation of ESB Bank or when ESB Bank is determined by the Director of the OTS
to be in an unsafe or unsound condition, but vested rights of the Executive and
the Employers as of the date of termination shall not be affected.

 

17. Entire Agreement. This Agreement embodies the entire agreement between the
Employers and the Executive with respect to the matters agreed to herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

Attest:   ESB FINANCIAL CORPORATION

/s/ Frank D. Martz

--------------------------------------------------------------------------------

  By:  

/s/ Charlotte A. Zuschlag

--------------------------------------------------------------------------------

        Charlotte A. Zuschlag         President and Chief Executive Officer    
ESB BANK, F.S.B.     By:  

/s/ Charlotte A. Zuschlag

--------------------------------------------------------------------------------

        Charlotte A. Zuschlag         President and Chief Executive Officer
Attest:        

/s/ Frank D. Martz

--------------------------------------------------------------------------------

  By:  

/s/ Bonita L. Wadding

--------------------------------------------------------------------------------

        Bonita L. Wadding